Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Pennington (Reg. No. 59061) on 13 Jul 2022.
The application has been amended as follows: 

In claim 1, line 14, amend “pulse wave velocity” as “pulse wave velocity (PWV)”.

In claim 1, line 17, amend “pulse wave velocity” as “PWV”.

Claim 5 is cancelled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
When the claim is considered as a whole, the prior arts of record do not disclose, neither individually nor in combination, at least “wherein P-β Model derived using the proportionality relationship between a ratio of arterial pressure level at any fiducial point (Ψ) in a cardiac cycle to a diastolic BP level of the same cardiac cycle and (1) the ratio of the square of local PWV (C Ψ) at the selected fiducial point and local PWV (CD) at the diastolic point, (2) the ratio of end-diastolic diameter (DD) to arterial diameter (D Ψ) at the selected fiducial point”, as recited in the independent claim 1. 
The technical advantage of the claimed invention is “This method relies only upon simultaneously acquired local PWV and diameter values from two distinct fiducial points within a cardiac cycle” ([0049] of the specification of the instant application) without requiring “the need of patient specific and/or population specific calibration to evaluate the constants used in estimation of blood pressure” ([0006] of the specification of the instant application) in making a cuff-less BP measurement.
Vriz et al. (Vriz, Olga, et al. “Comparison of Sequentially Measured Aloka Echo-Tracking One-Point Pulse Wave Velocity with SphygmoCor Carotid–Femoral Pulse Wave Velocity.” SAGE Open Medicine, Jan. 2013, doi:10.1177/2050312113507563.), a closest prior art previously made of record, discloses a P-β Model including a ratio of arterial pressure and end-diastolic pressure and a ratio of arterial diameter and end-diastolic diameter, but the P-β Model does not include a ratio of square of local pulse wave velocities. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799